Case 1:20-cv-11358-LTS Document 3-3 Filed 07/20/20 Page 1 of 5




            EXHIBIT 3
          Case 1:20-cv-11358-LTS Document 3-3 Filed 07/20/20 Page 2 of 5



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


SUVERINO FRITH et al, individually and on
behalf of all others similarly situated,

               Plaintiffs,                        Case No. __________________
v.

WHOLE FOODS MARKET, INC.

               Defendants.



               AFFIDAVIT OF MACKENZIE SHANAHAN IN SUPPORT OF
                PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION

I, Mackenzie Shanahan, hereby declare:

     1. I have personal knowledge of the facts set forth in this declaration and could and

        would testify competently to them.

     2. I have been working as an employee for Whole Foods for approximately two and

        one half years. I am White.

     3. I work at the Whole Foods located at 340 River Street in Cambridge,

        Massachusetts.

     4. Before working at Whole Foods, due to the pandemic, I was on unemployment

        but was willing and able to work, and I wanted to give back to the community so I

        applied to and was hired to work at Whole Foods as an Amazon Prime Shopper.

     5. Due to the onset of the COVID-19 pandemic, Whole Foods requires all its

        employees wear a mask to work.

     6. Following the death of George Floyd and demonstrations springing up across the

        country in support of the Black Lives Matter movement, I heard that Whole Foods
     Case 1:20-cv-11358-LTS Document 3-3 Filed 07/20/20 Page 3 of 5



   workers in Seattle, WA, and Bedford, NH, had begun wearing Black Lives Matter

   masks to work at Whole Foods, and had been sent home.

7. In solidarity with these workers, I decided to participate and organize co-workers

   at my Cambridge location to wear the Black Lives Matter masks.

8. On June 26, I wore a Black Lives Matter masks, in solidarity with the movement,

   to show support for our Black coworkers, and to oppose discrimination faced by

   our Black coworkers.

9. Danny, one of the shift leaders at the store came and found me told me I could

   take the mask off or I had to go home. I refused to take it off and was sent home.

10. Since then I have worn the mask another five times and have been sent home

   without pay each time.

11. Every time I have been sent home for wearing the mask I have also received a

   “demerit” point. Due to this accumulation of points I recently received my first

   verbal warning.

12. I was surprised by Whole Foods disciplining and retaliating against us for

   wearing the masks, since it does not seem in accordance with its longstanding

   history of supporting social justice and has donated millions of dollars to

   organizations that support Black Lives Matter.

13. To me, when someone wears a Black Lives Matter mask it means that they care

   about the well-being of my Black employees. Disallowing Black Lives Matter

   masks to me, signals that Whole Foods does not care about my Black coworkers

   and it creates a more hostile environment to work in.
     Case 1:20-cv-11358-LTS Document 3-3 Filed 07/20/20 Page 4 of 5



14. Whole Foods claims that it is disciplining us because the Black Lives Matter

   masks violate the dress code policy, which prohibits employees from wearing

   clothing with visible slogans, messages, logos, or advertising that are not

   company-related.

15. However, Whole Foods has not consistently enforced this policy. I have worn

   pins on my apron that I have worn for the last two years, including a sea shell

   that says “You are safe here,” and another that says “Elevate your energy,” and

   another that is a cat with a waiving arm, and another pin that is a smiley face with

   three-leaf clovers for eye. I was never spoken to or disciplined for these pins.

16. I believe that Whole Foods is selectively enforcing its dress code to discipline

   employees for wearing Black Lives Matter masks, by sending employees who

   wear the Black Lives Matter masks home without pay and assigning employees a

   disciplinary point for each time they are sent home.

17. Despite the warnings and the discipline I have received, I continued to wear my

   Black Lives Matter mask because I believe that Whole Foods is discriminating

   against my Black co-workers and other employees of color by refusing to support

   my Black co-workers.

18. I believe that Whole Foods is discriminating and retaliating against my Black co-

   workers by disciplining them for wearing Black Lives Matter masks, and against

   other workers who associate with them and are advocating for them, by

   disciplining us for wearing Black Lives Matter masks.

19. I have continued to wear my Black Lives Matter mask at work as often as

   possible to show support for my coworkers and to protest against Whole Foods’
         Case 1:20-cv-11358-LTS Document 3-3 Filed 07/20/20 Page 5 of 5



       discriminatory policy of selectively enforcing its dress-code as a means to

       prohibit Black Lives Matter masks.

   20. However, I cannot wear it everyday and risk losing my job and forego all my

       wages. If I knew that I would not face any discipline or retaliation, I would wear

       the mask.

   21. If I were to lose my job or forego wages, I would be worried about losing my

       apartment, missing my health care insurance payments, and missing my car

       insurance payments.



I declare under penalty of perjury that the foregoing is true and correct.

Executed on 07/18/2020
                  .



                                                        ______________________
                                                        Mackenzie Shanahan
